Citation Nr: 0844207	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  02-11 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for the veteran's right (major) arm shrapnel 
fragment wound residuals.  

2.  Entitlement to an initial disability evaluation in excess 
of 20 percent for the veteran's right leg shrapnel fragment 
wound residuals with Muscle Group XIV injury and scars.  

3.  Entitlement to an initial compensable disability 
evaluation for the veteran's right axilla shrapnel fragment 
wound residuals.  

4.  Entitlement to an initial compensable disability 
evaluation for the veteran's post-operative right inguinal 
hernia repair residuals.  




REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from January 1966 to January 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Cleveland, Ohio, Regional Office (RO) which, in pertinent 
part, established service connection for right (major) arm 
shrapnel fragment wound residuals, right leg shrapnel 
fragment wound residuals, right axilla shrapnel fragment 
wound residuals, and post-operative right inguinal hernia 
repair residuals; assigned noncompensable evaluations for 
those disabilities; and effectuated the award as of April 26, 
2000.  In August 2004, the veteran was afforded a 
videoconference hearing before the undersigned Veterans Law 
Judge.  In October 2004, the Board remanded the veteran's 
claims to the RO for additional development.  

In October 2007, the RO, in pertinent part, recharacterized 
the veteran's right leg  shrapnel fragment wound residuals as 
right leg shrapnel fragment wound residuals with Muscle Group 
XIV injury and multiple scars; assigned a 20 percent 
evaluation for that disability under the provisions of 38 
C.F.R. § 4.118, Diagnostic Code 7801 (2008); and effectuated 
the award as of April 26, 2000.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected right 
arm, right leg, and right axilla shrapnel fragment wound 
residuals and post-operative right inguinal hernia repair 
residuals.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) addressed a similar appeal and directed that it was 
specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issues as entitlement to an initial 
compensable disability evaluation for the veteran's right 
(major) arm shrapnel wound residuals; an initial disability 
evaluation in excess of 20 percent for his right leg shrapnel 
fragment wound residuals with Muscle Group XIV injury and 
scars; and initial compensable disability evaluations for his 
right axilla shrapnel fragment wound residuals and 
post-operative right inguinal hernia repair residuals.  The 
veteran is not prejudiced by such action.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities are the same regardless of how the 
issues are styled.  

The issues of the initial evaluations of the veteran's right 
leg shrapnel fragment wound residuals with Muscle Group XIV 
injury and scars, right axilla shrapnel fragment wound 
residuals, and post-operative right inguinal hernia repair 
residuals are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


FINDINGS OF FACT

1.  The veteran's right (major) arm shrapnel wound residuals 
have been shown to be manifested by no more than moderate 
Muscle Group V injury; moderate Muscle Group VI injury; a 
well-healed and non-tender oval scar over the right biceps 
measuring 3.5 centimeters by 2 centimeters; associated 
underlying tissue loss; 4/5 right arm muscle strength; and a 
normal right elbow range of motion.  

2.  Neither the provisions of 38 C.F.R. § 4.118 (2002) nor 
the amended version of that regulation in effect from August 
30, 2002, to October 22, 2008, are more favorable to the 
veteran's claim.  


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent evaluation for the 
veteran's right (major) arm shrapnel wound residuals under 
the provisions of 38 C.F.R. § 4.73, Diagnostic Code 5305 have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R §§ 3.102, 3.159, 3.321, 3.326(a), 
4.10, 4.40, 4.45, 4.55, 4.56, 4.73, Diagnostic Code 5305 
(2008).  

2.  The criteria for a separate 10 percent evaluation for the 
veteran's right (major) arm shrapnel wound residuals under 
the provisions of 38 C.F.R. § 4.73, Diagnostic Code 5306 have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R §§ 3.102, 3.159, 3.321, 3.326(a), 
4.10, 4.40, 4.45, 4.55, 4.56, 4.73, Diagnostic Code 5306 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
In reviewing the initial evaluation of the veteran's right 
arm shrapnel wound residuals, the Board observes that the RO 
issued VCAA notices to the veteran in September 2002, 
December 2004, October 2006, November 2006, and January 2008 
which informed him of the evidence generally needed to 
support a claim of entitlement to service connection and the 
assignment of an evaluation and an effective date for an 
initial award of service connection; what actions he needed 
to undertake; and how the VA would assist him in developing 
his claim.  

The Board has considered the Court's holding in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) which addresses the 
VA's duty to provide specific notice in adjudicating claims 
for increased evaluations.  The instant appeal involves the 
initial evaluation of the veteran's right arm shrapnel wound 
residuals.  As the VA's notice obligation was satisfied when 
the RO granted the veteran's claim for service connection, 
the Court's holding in Vazquez-Flores does not govern the 
instant appeal.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran has been 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  The veteran was 
afforded a videoconference hearing before the undersigned 
Veterans Law Judge.  The hearing transcript is of record.  

There remains no issue as to the substantial completeness of 
the veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2008).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); petition for cert. filed, __ U.S.L.W.__ 
(U.S. Mar. 21, 2008) (No. 07A588).  


II.  Historical Review

The report of the veteran's November 1965 physical 
examination for service entrance states that he was 
right-handed.  The veteran's service medical records reflect 
that he was struck by enemy mortar fire in April 1967 and 
sustained a right anterior mid-biceps shell fragment wound.  
A June 1967 naval hospital summary and associated clinical 
documentation conveys that the veteran's wound was surgically 
debrided, irrigated, and closed with wire.  He subsequently 
was air evacuated initially to the Philippines and then to 
the Continental United States.  Upon admission to the 
Philadelphia, Pennsylvania, naval hospital, the veteran 
exhibited multiple healed shrapnel fragment wounds.  The 
report of the veteran's January 1968 physical examination for 
service separation states that he exhibited a 2 
centimeter-long scar over his right biceps.  The report of a 
November 2000 VA examination for compensation purposes states 
that the veteran exhibited a non-painful and non-adherent 
right medial arm scar measuring 3 centimeters by 1 centimeter 
and no underlying muscle loss.  In December 2000, the RO 
established service connection for right (major) arm shrapnel 
fragment wound residuals; assigned a noncompensable 
evaluation for that disability; and effectuated the award as 
of April 26, 2000.  


III.  Initial Evaluation 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  A noncompensable 
disability evaluation is warranted for slight injury to 
Muscle Group V (flexor muscles of the elbow: (1) biceps; (2) 
brachialis; and (3) brachioradialis) of the major upper 
extremity.  A 10 percent evaluation requires moderate injury.  
A 30 percent disability evaluation requires moderately severe 
injury.  A 40 percent evaluation requires severe injury.  38 
C.F.R. § 4.71a, Diagnostic Code 5305 (2008).  

A noncompensable disability evaluation is warranted for 
slight injury to Muscle Group VI (extensor muscles of the 
elbow) of the major upper extremity.  A 10 percent evaluation 
requires moderate injury.  A 30 percent evaluation requires 
moderately severe injury.  A 40 percent evaluation requires 
severe injury.  38 C.F.R. § 4.71a, Diagnostic Code 5306 
(2008).  

The provisions of 38 C.F.R. § 4.56(c), (d) (2008) offer 
guidance for evaluating muscle injuries caused by various 
missiles and other projectiles.  The regulation directs, in 
pertinent part, that:

  (c)  For VA rating purposes, the 
cardinal signs and symptoms of muscle 
disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and 
uncertainty of movement.  

  (d)  Under diagnostic codes 5301 
through 5323, disabilities resulting from 
muscle injuries shall be classified as 
slight, moderate, moderately severe or 
severe as follows: 

(1) Slight disability of muscles-(i) Type 
of injury.  Simple wound of muscle 
without debridement or infection.  
  (ii) History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  
  (iii) Objective findings.  Minimal 
scar.  No evidence of fascial defect, 
atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.  
  (2)  Moderate disability of muscles-(i)  
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  
  (ii)  History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  
  (iii)  Objective findings.  Entrance 
and (if present) exit scars, small or 
linear, indicating short track of missile 
through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment 
of muscle tonus and loss of power or 
lowered threshold of fatigue when 
compared to the sound side.  
  (3)  Moderately severe disability of 
muscles-(i) Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity missile or large low 
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  
  (ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  
  (iii)  Objective findings.  Entrance 
and (if present) exit scars indicating 
track of missile through one or more 
muscle groups.  Indications on palpation 
of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.  
  (4)  Severe disability of muscles-(i) 
Type of injury.  Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  
  (ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  
  (iii) Objective findings.  Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track. Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area. Muscles 
swell and harden abnormally in 
contraction. Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function. If present, the 
following are also signs of severe muscle 
disability:  
  (A)  X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile.  
  (B)  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing 
over the bone rather than true skin 
covering in an area where bone is 
normally protected by muscle.  
  (C)  Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests.  
  (D)  Visible or measurable atrophy.  
  (E)  Adaptive contraction of an 
opposing group of muscles.  
  (F)  Atrophy of muscle groups not in 
the track of the missile, particularly of 
the trapezius and serratus in wounds of 
the shoulder girdle.  
  (G)  Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.

The provisions of 38 C.F.R. § 4.55 (2008) address the 
combination of an evaluation for a muscle injury with other 
evaluations.  The regulation directs, in pertinent part, 
that:

  (d)  The combined evaluation of muscle 
groups acting upon a single unankylosed 
joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, 
except in the case of muscle groups I and 
II acting upon the shoulder.  

  (e)  For compensable muscle group 
injuries which are in the same anatomical 
region but do not act on the same joint, 
the evaluation for the most severely 
injured muscle group will be increased by 
one level and used as the combined 
evaluation for the affected muscle 
groups.  

Prior to August 30, 2002, a 10 percent evaluation was 
warranted for superficial, poorly nourished scars with 
repeated ulcerations.  38 C.F.R. § 4.118, Diagnostic Code 
7803 (2002).  A 10 percent evaluation was warranted for 
superficial scars which were tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002).  Scars could also be evaluated on the basis of any 
associated limitation of function of the body part which they 
affected. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).  
On August 30, 2002, the Secretary of the VA amended the 
portions of the Schedule for Rating Disabilities applicable 
to scar residuals and other skin disabilities.  Scars on 
areas of the body other than the head, the face, or the neck 
that are either deep or which cause limited motion and 
involve area or areas exceeding 6 square inches (39 square 
centimeters) warrant assignment of a 10 percent evaluation.  
A 20 percent evaluation requires involvement of area or areas 
exceeding 12 square inches (77 square centimeters).  A 30 
percent evaluation requires involvement of area or areas 
exceeding 72 square inches (465 square centimeters).  Scars 
in widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces of extremities or the 
trunk, will be separately rated and combined in accordance 
with 38 C.F.R. § 4.25 (2008).  A deep scar is one associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2008).  Scars can also be evaluated on 
the basis of any associated limitation of function of the 
body part which they affect.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2008).  

The Board observes that the Secretary of the VA recently 
amended that portion of the Schedule for Rating Disabilities 
pertaining to scars.  As application of the amended 
diagnostic criteria is expressly limited to claims filed 
received by the VA on or after October 23, 2008, they are not 
for consideration in the instant appeal.  38 C.F.R. § 4.118 
(2008 as amended).  

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  

In a precedent opinion dated April 10, 2000, the General 
Counsel of VA concluded that when a provision of the rating 
schedule is amended while a claim for an increased evaluation 
under that provision is pending, the Board should first 
determine whether the amended regulation is more favorable to 
the veteran.  If so, the retroactive application of the 
amended regulation is governed by 38 U.S.C.A. § 5110(g) (West 
2002) which provides that VA may award an increased 
evaluation based on a change in the regulation retroactive 
to, but no earlier than, the effective date of the amended 
regulation.  In such situations, the Board should apply the 
prior version of the regulation for the period prior to the 
amendment and utilize the amended regulation for the period 
on and after the effective date.  VAOPGPREC 3-2000.  

The Board finds that neither version of 38 C.F.R. § 4.118 is 
more favorable to the veteran's claim.  Therefore, the Board 
will review the veteran's entitlement to a separate 
compensable evaluation for his right arm shrapnel wound scar 
residuals under both versions of the regulation.  VAOPGPREC 
3-2000.  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  38 C.F.R. § 4.14 (2008).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45 (2008).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).  

At the November 2000 VA examination for compensation 
purposes, the veteran reported that he was injured in an 
April 1967 mortar attack; sustain a right arm and multiple 
other shrapnel wounds; underwent multiple surgical repairs; 
and was hospitalized for approximately three months.  On 
examination, the veteran exhibited a non-painful and 
non-adherent right medial arm shell fragment wound scar 
measuring 3 centimeters by 1 centimeter and no underlying 
muscle loss.  

At the August 2004 videoconference hearing before the 
undersigned Veterans Law Judge, the veteran testified that he 
had been struck by an enemy mortar blast and a piece of 
shrapnel "went through" his right biceps and passed in his 
chest.  He denied experiencing significant impairment 
associated with his right arm shell fragment wound residuals.  

At an April 2006 VA examination for compensation purposes, 
the veteran complained of right arm pain and increased 
fatigability.  His right arm shell fragment wound was noted 
to involve both the right biceps brachii and the triceps 
brachii muscles.  On examination of the right arm, the 
veteran exhibited right Muscle Groups V and VI injury; a 
well-healed and non-tender oval scar over the inner aspect of 
the upper arm which measured 1.5 centimeters by 3 
centimeters; underlying tissue loss; 4/5 muscle strength, no 
associated limitation of motion or loss of function; and no 
muscle herniation.  

At a November 2006 VA examination for compensation purposes, 
the veteran exhibited a normal range of motion of the right 
elbow.  

At a February 2008 VA examination for compensation purposes, 
the veteran exhibited a scar over the right biceps area which 
measured 3.5 centimeters by 2 centimeters.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran sustained a right arm shell fragment 
wound involving the biceps brachii muscle of Muscle Group V 
and the triceps brachii muscle of Muscle Group VI.  His right 
arm shell fragment wound residuals required surgical 
debridement, delayed primary wire closure, and a prolonged 
period of hospitalization.  At the VA examinations conducted 
during the pendency of the instant appeal, the veteran's 
right arm shell fragment wound residuals were objectively 
shown to be manifested by a well healed oval scar measuring 
no more than 3.5 centimeters by 2 centimeters; associated 
underlying tissue loss; Muscle Groups V and VI injury; 4/5 
right arm muscle strength; and no associated right elbow or 
other right upper extremity limitation of motion.  

A.  Muscle Injury

The Board observes that the veteran's clinical history and 
examination findings are consistent with moderate injury to 
both right (major) Muscle Groups V and VI.  38 C.F.R. 
§ 4.56(c), (d) (2008).  Muscle Groups V and VI both act upon 
the elbow.  As that joint is unankylosed, separate 
evaluations may be assigned under Diagnostic Codes 5305 and 
5306 and combined as long as the resulting combined 
evaluation is lower than the evaluation for unfavorable 
ankylosis of the elbow of the major upper extremity.  
Moderately injury of Muscle Groups V and VI warrants 
assignment of 10 percent evaluations.  Those evaluations 
result in a combined 20 percent evaluation.  38 C.F.R. § 4.25 
(2008).  Intermediate unfavorable ankylosis of the elbow of 
the major upper extremity warrants assignment of a 50 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5250 (2008).  
In the absence of objective evidence of moderately severe 
Muscle Group V and/or Muscle Group VI injury, the Board finds 
that separate initial 10 percent evaluations under the 
provisions of Diagnostic Code 5305 and Diagnostic Code 5306 
are warranted for the veteran's right (major) arm shrapnel 
fragment wound residuals.  38 C.F.R. §§ 4.55, 4.56, 4.73, 
Diagnostic Codes 5305, 5306 (2008).  

B.  Scar Residuals

As the veteran's right arm shrapnel wound scar has been 
repeatedly shown to be well-healed, essentially asymptomatic, 
and not associated with any right upper extremity limitation 
of motion, a compensable evaluation under the provisions of 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2002) 
is not warranted.  

The veteran's right arm shell fragment wound scar has been 
measured as to encompass an area of no more than 7 square 
centimeters and to be associated with underlying tissue loss.  
It is therefore a deep scar for evaluation purposes.  38 
C.F.R. § 4.118 (2008).  The Board notes that a separate 
evaluation under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2008) may not be assigned on the basis 
that it is a deep scar given the current compensable 
evaluations assigned for the veteran's right Muscle Groups V 
and VI injury which encompass underlying tissue damage.  38 
C.F.R. § 4.14 (2008).  Further, the scar has not been shown 
to cause limited motion and to involve area or areas 
exceeding 6 square inches (39 square centimeters).  Given 
these facts, a separate compensable evaluation is not 
warranted under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7805 (2008).  

C.  Other Issues 

In this case, the veteran's right arm shell fragment wound 
residuals fall directly within the criteria for separate 
initial 10 percent evaluations and no more, under the 
provisions of 38 C.F.R. § 4.73, Diagnostic Codes 5305, 5306 
(2008).  Higher evaluations are not warranted for the 
veteran's right arm shell fragment wound residuals at any 
time during the pendency of this appeal.  Furthermore, as the 
manifestations of his disability fall directly within the 
criteria discussed above, referral for consideration of 
assignment of an evaluation on an extra-schedular basis is 
not warranted.  38 C.F.R. § 3.321(b)(1) (2008).  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  


ORDER

An initial 10 percent evaluation for the veteran's right 
(major) arm shrapnel wound residuals under the provisions of 
38 C.F.R. § 4.73, Diagnostic Code 5305 is granted subject to 
the law and regulations governing the award of monetary 
benefits.  

An initial 10 percent evaluation for the veteran's right 
(major) arm shrapnel wound residuals under the provisions of 
38 C.F.R. § 4.73, Diagnostic Code 5306 is granted subject to 
the law and regulations governing the award of monetary 
benefits.  


REMAND

The veteran advances on appeal that increased initial 
evaluations are warranted for his right leg and right axilla 
shell fragment wound residuals and his post-operative right 
inguinal hernia repair residuals.  The veteran's service 
medical records reflect that he was struck by enemy mortar 
fire in April 1967 and sustained multiple shell fragment 
wounds to the right thigh, the right chest/axilla, and the 
scrotum.  A June 1967 naval hospital summary and associated 
clinical documentation conveys that the veteran exhibited a 
7th rib fracture and multiple shell fragments on X-ray 
studies including fragments within the sternum, the pubic 
bone, and the scrotum and near the aorta.  His wounds were 
surgically debrided and closed with wire.  He underwent a 
tube thoracotomy and was air evacuated to the Philippines.  
While hospitalized, the veteran was found to have a 
moderately large inguinal hernia and subsequently air 
evacuated to the Continental United States.  Upon admission 
to the naval hospital, the veteran exhibited multiple healed 
shrapnel fragment wounds and a moderately large inguinal 
hernia.  The veteran subsequently underwent a right inguinal 
hernia surgical repair.  Private X-ray studies dated in March 
1990 and October 1999 revealed a metallic foreign body in the 
anterior adjacent to the descending aorta consistent with a 
prior gunshot wound.  

The report of a November 2000 VA examination for compensation 
purposes states that the veteran exhibited a right medial 
thigh scar which measured 10 centimeters by 1 centimeter with 
slight underlying muscle loss and associated paresthesia; a 
right lateral leg scar which measured 8 centimeters by 2 
centimeter with associated paresthesia; a second right 
lateral leg scar which measured 14 centimeters by 1 
centimeter with associated paresthesia; a right axilla scar 
measuring 6 centimeters by 1 centimeters; and a 
post-operative right inguinal hernia repair scar measuring 
approximately 6 centimeters by 0.5 centimeters.  
Contemporaneous X-ray studies of the chest revealed a 1 
centimeter foreign body in the submanubrial region.  

In reviewing the multiple VA examinations for compensation 
purposes reports of record, the Board observes that the 
examiners' findings are incomplete and quite unclear as to 
the specific muscle groups, nerves, and internal organs 
affected by the veteran's right lower extremity, right 
axilla, and chest/torso/pelvic area shell fragment wounds.  

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Therefore, the Board finds that an additional 
evaluation would be helpful in resolving the issues raised by 
the instant appeal.  

The Board observes that a review of the record tacitly raises 
a claim of entitlement to service connection for chronic 
scrotal shell fragment wound residuals.  The RO has not had 
an opportunity to act upon the claim.  The Board finds that 
the issue of service connection for scrotal shell fragment 
wound residuals to be inextricably intertwined with the 
certified issue of an initial compensable evaluation for the 
veteran's post-operative right inguinal hernia repair 
residuals.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The 
fact that an issue is inextricably intertwined does not 
establish that the Board has jurisdiction of the issue, only 
that the Board cannot fairly proceed while there are 
outstanding matters that must be addressed by the RO in the 
first instance.  

Accordingly, this case is REMANDED for the following action:  

1.  Schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
severity of his right leg shell fragment 
wound residuals and right axilla shell 
fragment wound residuals.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner or examiners should 
specifically identify all muscle groups 
and nerves affected by the veteran's 
right lower extremity and right axilla 
shell fragment wound residuals.  

Send the claims folder to the examiner or 
examiners for review of pertinent 
documents therein. The examination report 
should specifically state that such a 
review was conducted.

2.  Then adjudicate the issue of the 
veteran's entitlement to service 
connection for scrotal shell fragment 
wound residuals.  The veteran should be 
informed in writing of the resulting 
decision and his associated appellate 
rights.  The issue is not on appeal 
unless there is a notice of disagreement 
and a substantive appeal as to the issue.  

3.  Then readjudicate the veteran's 
entitlement to an initial evaluation in 
excess of 20 percent for his right leg 
shrapnel fragment wound residuals with 
Muscle Group XIV injury and scars and 
initial compensable evaluations for his 
right axilla shrapnel fragment wound 
residuals and post-operative right 
inguinal hernia repair residuals with 
express consideration of the provisions 
of 38 C.F.R. §§ 4.14, 4.55, 4.56 (2008) 
and the Court's holding in Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


